


THIRD AMENDMENT TO credit agreement
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the ___
day of April, 2013, by and among DUPONT FABROS TECHNOLOGY, L.P., a Maryland
limited partnership (“Borrower”), DUPONT FABROS TECHNOLOGY, INC., a Maryland
corporation (“REIT”), the parties executing below as Subsidiary Guarantors (the
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors, collectively the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011 and that certain
Second Amendment to Credit Agreement and other Loan Documents, dated as of March
21, 2012 (as amended, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.Modifications of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
(a)By deleting §6.15 of the Credit Agreement in its entirety and replacing it
with the following:
“§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto or
as otherwise permitted pursuant to §8.13, none of the partners, officers,
trustees, managers, members, directors, or employees of Borrower, the Guarantors
or any of their respective Subsidiaries is, a party to any transaction with
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, any Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.”




--------------------------------------------------------------------------------




(b)By deleting the words “a merger of a Person with a Subsidiary of the Borrower
(other than a Subsidiary which is a Subsidiary Guarantor that directly or
indirectly owns an Unencumbered Asset)” appearing in clause (v) of §8.4 of the
Credit Agreement, and replacing such words with the following:


“a merger of a Person with (x) Borrower (so long as Borrower is the surviving
entity) or (y) a Subsidiary of the Borrower (other than a Subsidiary which is a
Subsidiary Guarantor or a Subsidiary that in either case directly or indirectly
owns an Unencumbered Property)”
(c)By inserting the following sentence at the end of §8.7(a) of the Credit
Agreement:
“In addition to the foregoing, provided that no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would occur as a
result thereof, Borrower may pay Distributions to REIT and the other partners,
members or other owners of Borrower, which Distributions, in the case of
Distributions received by the REIT, shall be used solely by REIT to repurchase
Equity Interests of REIT, provided that the aggregate amount of (x) such
Distributions to REIT and the other partners, members or other owners of
Borrower shall not exceed $80,000,000.00 in any calendar year and (y) such
repurchases by REIT with the proceeds of such Distributions received by it
pursuant to this sentence shall not exceed $80,000,000.00 in any calendar year.
Borrower shall report the amount of such Distributions (and any related
repurchases of the Equity Interests of REIT) in the next Compliance Certificate
delivered hereunder following such Distributions.”
3.References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement as modified and amended herein.
4.Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower's or any Guarantor's obligations under the Loan
Documents.
5.Representations and Warranties. Borrower and Guarantors represent and warrant
to Agent and the Lenders as follows:
(a)Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of the Borrower and Guarantors, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of the Borrower or Guarantors or any of their
respective properties or to which any of the Borrower or Guarantors is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any of the
Borrower or Guarantors.
(b)Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization,




--------------------------------------------------------------------------------




moratorium or other laws relating to or affecting generally the enforcement of
creditors' rights and the effect of general principles of equity.
(c)Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.
(d)Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
6.No Default. By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
7.Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.
8.Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
9.Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of a counterpart of this Amendment duly executed by the Borrower,
Guarantors, the Required Lenders and Agent. The Borrower will pay the reasonable
fees and expenses of Agent in connection with this Amendment in accordance with
Section 15 of the Credit Agreement.
10.Amendment as Loan Document. This Amendment shall constitute a Loan Document.
11.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
12.MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.








[CONTINUED ON NEXT PAGE]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:    DuPont Fabros Technology, Inc., a Maryland corporation, its sole General
Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





REIT:
DuPont Fabros Technology, Inc.,
a Maryland corporation, as Guarantor            
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





SUBSIDIARY GUARANTORS:
GRIZZLY EQUITY LLC,
a Delaware limited liability company,


By:     DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner                
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer













--------------------------------------------------------------------------------






GRIZZLY VENTURES LLC,
a Delaware limited liability company,
By:     Grizzly Equity LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner                        
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





LEMUR PROPERTIES LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner                    
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





PORPOISE VENTURES LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner




--------------------------------------------------------------------------------




By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





RHINO EQUITY LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





TARANTULA INTERESTS LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer



TARANTULA VENTURES LLC,
a Delaware limited liability company,


By:     Tarantula Interests, LLC,
a Delaware limited liability company,
its Managing Member






--------------------------------------------------------------------------------




By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





WHALE HOLDINGS LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





WHALE INTERESTS LLC,
a Delaware limited liability company,


By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner




--------------------------------------------------------------------------------




By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





WHALE VENTURES LLC,
a Delaware limited liability company,


By:    Whale Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





YAK MANAGEMENT LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------




YAK INTERESTS LLC,
a Delaware limited liability company,


By:     Yak Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





XERES MANAGEMENT LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





XERES INTERESTS LLC,
a Delaware limited liability company,


By:    Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member




--------------------------------------------------------------------------------




By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





XERES VENTURES LLC,
a Delaware limited liability company,


By:    Xeres Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer





FOX PROPERTIES LLC,
a Delaware limited liability company,


By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner




--------------------------------------------------------------------------------




By:
/s/ Mark L. Wetzel
Name:
Mark L. Wetzel
Title:
Executive Vice President, Chief Financial Officer and Treasurer

























































--------------------------------------------------------------------------------




LENDERS:
KEYBANK NATIONAL ASSOCIATION
individually and as Agent
By:
/s/ Jason R. Weaver
Name:
Jason R. Weaver
Title:
SVP





RAYMOND JAMES BANK, N.A.
By:
/s/ Thomas G. Scott
Name:
Thomas G. Scott
Title:
Senior Vice President





ROYAL BANK OF CANADA
By:
/s/ Dan Le Page
Name:
Dan Le Page
Title:
Authorized Signatory





BANK OF AMERICA, N.A.
By:
/s/ Michael W. Edwards
Name:
Michael W. Edwards
Title:
Senior Vice President





JEFFERIES GROUP INC.
By:
/s/ John Stacconi
Name:
John Stacconi
Title:
Global Treasurer







--------------------------------------------------------------------------------




BARCLAYS BANK PLC
By:
/s/ Ronnie Glenn
Name:
Ronnie Glenn
Title:
Vice President





RBS CITIZENS, N.A.
By:
/s/ Samuel A. Bluso
Name:
Samuel A. Bluso
Title:
Senior Vice President





STIFEL BANK & TRUST
By:
/s/ John D. Haffenreffer
Name:
John D. Haffenreffer
Title:
President













